Martín, J.
delivered the opinion of the court.
The minors are appellants from a judgement of non-suit, given against them on the ground that no administrator had been appointed to the estate of their deceased father.
This decision is directly in contradiction with that which wc lately pronounced in the case of Erwin et als vs. Orillon, ante, p. 205, which we have reconsidered, and it has not appeared to us proper to change the opinion then formed.
It is, therefore, ordered, adjudged and decreed, that the judgement of the District Court be annulled, avoided and reversed, the non-suit set aside, and the case remanded for . trial, the appellees paying costs m this Court.